6:19-cv-01567-JD    Date Filed 08/26/21      Entry Number 187-1           Page 1 of 20




            Rogers et al. v. U.S. Dept. of Health & Human Servs. et al.
                       Civil Action No. 6:19-cv-01567-JD




            Exhibit A
        to the State Defendants’ Reply in Support of the Motion to Stay
          Discovery and Hold Pending Discovery Motions in Abeyance




                 Excerpts from the Deposition of Jaqueline Lowe
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 2 of 20




                                                                          Page 1

1                   UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH CAROLINA
2                       GREENVILLE DIVISION
         ------------------------------------------X
3
          EDEN ROGERS and
4
          BRANDY WELCH,
5
                           Plaintiffs,
6
                    vs.                 CASE NO. 6:19-cv-01567-TMC
7
          UNITED STATES DEPARTMENT OF HEALTH
8         AND HUMAN SERVICES;
9         ALEX AZAR, in his official capacity as SECRETARY of
          the UNITED STATES DEPARTMENT OF
10        HEALTH AND HUMAN SERVICES;
11        ADMINISTRATION FOR CHILDREN AND FAMILIES;
12        LYNN JOHNSON, in her official capacity as ASSISTANT
          SECRETARY of the ADMINISTRATION FOR CHILDREN AND
13        FAMILIES;
14        SCOTT LEKAN, in his official capacity as PRINCIPAL
          DEPUTY ASSISTANT SECRETARY of the ADMINISTRATION
15        FOR CHILDREN AND FAMILIES;
16        HENRY MCMASTER, in his official capacity as
          GOVERNOR of the STATE OF SOUTH CAROLINA;
17
          MICHAEL LEACH, in his official capacity as STATE
18        DIRECTOR of the SOUTH CAROLINA DEPARTMENT OF SOCIAL
          SERVICES,
19
                      Defendants.
20       ------------------------------------------X
          VIDEOTAPED
21        DEPOSITION OF:   JACQUELINE LOWE
                           (APPEARING VIA VIRTUAL ZOOM)
22
          DATE:                  June 3, 2021
23
          TIME:                  9:27 AM
24
          REPORTED BY:           TERRI L. BRUSSEAU
25                               (APPEARING VIA VIRTUAL ZOOM)

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 3 of 20




                                                                     Page 186

1          increasing the number of foster families available
2          to take children into their homes on a kinship care
3          level and -- and more generally?
4                   A.     Correct.
5                          MS. JANSON:         Okay.      Well, thank you
6          very, very much, Miss Lowe, for your time today.                        I
7          don't have any further questions for you at this
8          point.
9                          THE WITNESS:         Thank you.
10                         MS. JANSON:         I'm not sure if -- if
11         other counsel have anything that they want to ask.
12                         MR. COLEMAN:         I'll -- I'll take a turn.
13                                EXAMINATION
14         BY MR. COLEMAN:
15                  Q.     Jackie, thank you so much for -- for
16         your time today.         I know it sounds like from your
17         testimony you've already gotten a very full plate
18         and we appreciate your taking a day off to -- to
19         come in and sit for this deposition.
20                  A.     Thank you, Miles.
21                  Q.     I think it is fair to say that the
22         end -- we're not at the end yet, but the end is in
23         site, so I hope not to take too too long, but there
24         are a few questions that while we're here, while
25         we've got you sitting down under oath, that I'll

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 4 of 20




                                                                      Page 187

1          follow up and ask you about as well.
2                           South Carolina DSS has offices in every
3          county of the state, is that right?
4                    A.     Yes.
5                    Q.     And at least up until July of 2020 when
6          DSS switched its focus to kinship care, up until
7          that point it was possible for any qualified person
8          or couple who wanted to be a -- to become a foster
9          parent to work through DSS in one of those local
10         offices, is that also right?
11                   A.     Well, we were operating on a regional
12         basis.     And so while we served in every county, the
13         office was pretty much a regional structure, but
14         each region served a number of counties, so no
15         county was left uncovered.
16                   Q.     Okay.
17                   A.     So it wasn't a county-based managed
18         program, it was done regionally but serving a
19         county.
20                   Q.     Okay.     Do you know, for example, at
21         least in the upstate region, would be -- would that
22         region DSS foster care licensure team be -- would
23         that be in Greenville?
24                   A.     Yes.     That was the primary office
25         location, in Greenville.

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 5 of 20




                                                                     Page 188

1                   Q.     Is that -- do you know is that
2          University Ridge where all the state and county
3          offices are?
4                   A.     Yes, that is correct.
5                   Q.     Okay.     And you may have already said
6          this.    South Carolina DSS will gladly accept any
7          application from anyone who is qualified and who
8          wishes to be licensed as a foster parent without
9          regard to their religion, lack of religion, sexual
10         orientation or marital status, is that correct?
11                  A.     That is correct.
12                  Q.     So a person who applies -- a
13         prospective foster parent who applies with a CPA,
14         we use that figure of speech, they apply to or
15         apply with a CPA, really the application to be a
16         foster parent is submitted to DSS, right?
17                  A.     To issue the license, that's correct.
18         DSS is the only state entity that can issue a
19         foster family license.
20                  Q.     Okay.     And a CPA couldn't prevent
21         someone from being licensed even if they -- even if
22         the CPA didn't want to -- didn't want to work with
23         a particular person, they refer them to another
24         agency or to DSS, they can't prevent them from
25         getting licensed, can they?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 6 of 20




                                                                     Page 189

1                   A.     No.     An individual can go to any entity
2          or to DSS.
3                   Q.     Okay.     And I think you said -- I think
4          you said -- and I touched on this a second ago.                         In
5          or around July of 2020, for what sounds like a
6          variety of reasons that you already touched on,
7          that SCDSS has decided to focus on what you called
8          kinship care, right?
9                   A.     That's correct.
10                  Q.     And I think you said a family can, if
11         they want, however -- let me -- I didn't ask that
12         well.
13                         Even when SCDSS has focused on kinship
14         care in the past year or so, a family who wants to
15         be licensed as a foster parent, not in the kinship
16         care but as a -- more generally as a foster parent,
17         can, if they want, still work directly with SCDSS,
18         is that right?
19                  A.     What was that last part?             It went away.
20                  Q.     It's still possible for a prospective
21         foster parent or couple to work directly with DSS,
22         is that right?
23                  A.     Yes.     Yes.
24                  Q.     So if -- if a prospective foster parent
25         can't or doesn't want to work with a CPA, they can

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 7 of 20




                                                                     Page 190

1          work with DSS?
2                   A.     They can.
3                   Q.     Even today?
4                   A.     Even today.
5                   Q.     And it's still -- has been and still is
6          the policy of DSS that the decision of where a
7          child in foster care will be placed, what foster
8          parent's home that child will be placed in, that's
9          DSS's decision, not the CPA's decision, right?
10                  A.     That's correct.
11                  Q.     Okay.     You might -- you probably
12         remember Exhibit 3.          It was a two-page like a table
13         or a chart with a lot of amounts.                  It listed all I
14         think 28 CPAs and a whole bunch of different
15         amounts of funding over various periods of years.
16                         Do you remember we talked about that I
17         think early on --
18                  A.     Yes.
19                  Q.     -- today?       Okay.       I don't -- I don't
20         mean to be tedious, but I do want to go through a
21         couple of -- I don't think it will take super long,
22         but I know we came back to that document several
23         times and it may be that my note taking got a
24         little bit disjointed.              I just want to make sure
25         we -- we've covered all the bases there.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 8 of 20




                                                                     Page 191

1                          If you have it in front of you, that's
2          fine.    I don't think you need to pull it up in
3          front of you if you don't.
4                   A.     I have it.
5                   Q.     Basically -- okay.             Basically what I
6          want to do is I'm going to try to go through in
7          alphabetical order.          I just want to -- just so
8          that -- so we've got a clear record and so my own
9          notes can get clearer, figure out which CPAs are
10         operating in the upstate that offer nontherapeutic,
11         perhaps along with therapeutic care, whether they
12         have an office in the upstate and approximately how
13         long they've been licensed.
14                         So I think we can -- we can run through
15         these hopefully without it being too tedious, but I
16         apologize in advance if it is a little bit
17         mechanical.       So I'm trying to go through them.
18                         Church of God Home For Children.                They
19         offer nontherapeutic care and they have an office
20         in the upstate, right?
21                  A.     Yes.
22                  Q.     And they've been licensed I think you
23         said for maybe ten years or so, is that ballpark
24         correct?
25                  A.     Yes.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 9 of 20




                                                                     Page 192

1                   Q.     Okay.     Connie Maxwell Children's
2          Ministries, they are also in the upstate.                   They
3          serve the upstate.          They have an office in the
4          upstate, offer nontherapeutic foster care and
5          they've been licensed for several decades, is that
6          correct?
7                   A.     That is correct.
8                   Q.     Epworth Children's Home serve in the
9          upstate, have an office in the upstate, offer
10         nontherapeutic foster care and they've been
11         licensed for several years?
12                  A.     Several decades.            And they also have
13         nontherapeutic and therapeutic.
14                  Q.     Okay.     Growing Home Southeast.             This is
15         over my notes are complete.               I think they serve the
16         upstate.      Do you know if they have an office in the
17         upstate?
18                  A.     They do not have an office in the
19         upstate, but they do work statewide.
20                  Q.     Okay.     And they do both therapeutic and
21         nontherapeutic, is that right?
22                  A.     That's correct.
23                  Q.     And they've been licensed for 15 years
24         or so?
25                  A.     Or so, yes.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 10 of 20




                                                                      Page 193

1                   Q.      Okay.     Lutheran Services Carolinas.
2          They serve the upstate, they don't have an office
3          in the upstate, but they offer nontherapeutic and
4          therapeutic and they've been licensed for a couple
5          decades?
6                   A.      Correct.
7                   Q.      Okay.
8                   A.      Yes.
9                   Q.      Miracle Hill Ministries, which we've
10         talked about, they have an office in the upstate,
11         they do nontherapeutic foster care, they've been
12         licensed for several decades and they serve the
13         upstate?
14                  A.      Yes.
15                  Q.      New Foundations Home For Children, I
16         believe they serve the upstate, have an office in
17         the upstate, offer nontherapeutical foster care and
18         been licensed for several years, is that right?
19                  A.      Yes.    That is correct.
20                  Q.      I think we're about halfway -- halfway
21         through the list.          Thanks for hanging with me.
22                          Nightlight Christian Adoptions serve
23         the upstate, have an office in the upstate,
24         nontherapeutic foster care, and they've been
25         licensed for several years?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 11 of 20




                                                                      Page 194

1                   A.      They've been licensed for several years
2          as an adoption agency and only most recently added
3          foster care services to their list.
4                   Q.      Okay.     Do you know when -- when they
5          were licensed as a CPA to be foster care?
6                   A.      It's probably been a couple of years,
7          not very long.
8                   Q.      Okay.     Two to three, four years, that
9          ballpark?
10                  A.      That ballpark, yes.
11                  Q.      Okay.     South Carolina MENTOR serve the
12         upstate.      Do they have an office in the upstate, do
13         you know?
14                  A.      They do.
15                  Q.      Okay.     They offer nontherapeutic foster
16         care, have been licensed for several decades --
17                  A.      Therapeutic --
18                  Q.      -- is that right?
19                  A.      Therapeutic and nontherapeutic services
20         are offered.
21                  Q.      Okay.     South Carolina Youth Advocate or
22         SCYAP sometimes I think later referred to as, they
23         serve the upstate, they don't have an office in the
24         upstate, they do therapeutic and nontherapeutic and
25         they've been licensed for about 30 years, is that

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 12 of 20




                                                                      Page 195

1          right?
2                   A.      Yes.
3                   Q.      Okay.     Southeastern Children's Home,
4          they serve the upstate.              Do they have an office in
5          the upstate?
6                   A.      Southeastern, yes.
7                   Q.      Okay.     They do nontherapeutic foster
8          care and it looks like they also have been licensed
9          for looks like about 40ish years.                   Does that sound
10         right?
11                  A.      Yes.
12                  Q.      Specialized Alternative For Family and
13         Youth, I think you said sometimes it's -- they go
14         by the acronym SAFY or SAFY?
15                  A.      SAFY.
16                  Q.      They serve the upstate, have an office
17         in the upstate, offer both therapeutic and
18         nontherapeutic and been licensed since the 1990s.
19         Is that all correct?
20                  A.      That is correct.
21                  Q.      Okay.     Tamassee DAR School, if I'm
22         pronouncing that right, I think you said they
23         closed at some point in 2019.                  But prior to that,
24         and at least you said, into some part of 2019 they
25         were licensed as a CPA, is that --

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 13 of 20




                                                                       Page 196

1                    A.      That is -- that's correct.
2                    Q.      They do nontherapeutic foster care,
3          serve the upstate, they -- do you know if they have
4          an office in the upstate?
5                    A.      They did.
6                    Q.      Okay.     The Bair Foundation has an
7          office in the upstate, serves the upstate, have
8          therapeutic and nontherapeutic foster care and
9          they've been licensed for about 20 years.                     Is that
10         all correct?
11                   A.      That's correct.
12                   Q.      Then -- let's see.             Thornwell.    Let's
13         see.     Serves the upstate, office in the upstate,
14         nontherapeutic foster care and they've been
15         licensed for a number of years?
16                   A.      Um-hum.      Yes.
17                   Q.      And then I think the last -- the last
18         one, this is one that I have written in, so -- from
19         your testimony -- so correct me here.                     I can't read
20         my own writing.           Family Preservation?            Is that --
21                   A.      Um-hum.      Family Preservation Community
22         Services.
23                   Q.      Okay.     So they serve the upstate.             Do
24         they have an office in the upstate?
25                   A.      They serve statewide, but they do not

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 14 of 20




                                                                      Page 197

1          have an office in the upstate.
2                   Q.      Okay.     They do nontherapeutic foster
3          care?
4                   A.      And therapeutic.
5                   Q.      And do you know ballpark how long
6          they've been licensed as a CPA?
7                   A.      It's been awhile, so certainly more
8          than ten years.
9                   Q.      Okay.     I just wanted to -- for the ones
10         we just -- we just discussed, I think it's around
11         15 or 16 or so that at least serve the upstate,
12         some of them you said don't have an office here.
13         I'm trying to find an example.
14                          Southeastern Children's Home, they
15         do --
16                  A.      Right.
17                  Q.      So let's use Southeastern as an
18         example.      If -- if I wanted to be licensed as a
19         foster parent, I did a Google search for a foster
20         care agency in Greenville, South Carolina and I
21         think -- I just like the sound of that name, I
22         click on it.        If I wanted to talk to and to apply
23         through that to DSS, how would I go about doing
24         that if they don't have an office?
25                  A.      You would -- sure.             There is a main

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 15 of 20




                                                                       Page 198

1          contact number for each CPA and you would contact
2          either by e-mail or telephone to inquire and you
3          will be connected with someone at that agency who
4          would follow up with you.                The staff travels
5          statewide even if they don't have an office
6          presence, and so there is staff that are assigned
7          and would meet with you and your family and take
8          you through the application process.
9                    Q.      Okay.     Is that process -- would that
10         process be any less convenient to me as a
11         prospective foster parent than if I went with
12         Southeastern Children's Home that has an office
13         nearby?
14                   A.      I don't think it would.            The staff
15         would be required to make contact with you, visit
16         with you, as would any other CPA that may have a
17         presence in the county in which you reside.
18                   Q.      Okay.     Thanks for marching through that
19         with me.       Look again at -- I think you still have
20         Exhibit 3 in front of you.                 You didn't yourself
21         prepare this document, did you?
22                   A.      I did not.
23                   Q.      Okay.     By my count there are about 28
24         CPAs listed here.           There were two or three,
25         JusticeWorks Behavioral Care and LifeShare

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 16 of 20




                                                                      Page 202

1                   Q.      Then down toward the bottom, the Bair
2          Foundation, also 16 million, is that correct?
3                   A.      Yes.
4                   Q.      And then Specialized Alternatives for
5          Youth, or SAFY, which actually has looks like three
6          separate listings there that total up to about 33
7          or 34 million.          Does that also look right?
8                   A.      Yes.
9                   Q.      So we just went through a list of 15 or
10         16 CPAs that serve the upstate that most of which
11         have offices in the upstate that offer
12         nontherapeutic foster care.
13                          Is it accurate to say that Miracle Hill
14         is not the only show in town when it comes to being
15         a CPA in Greenville?
16                  A.      They are not.
17                  Q.      And we just looked at this document
18         here with the funding.              Is it fair to say -- and I
19         know we skipped through, we didn't go line by line,
20         but is it also fair to say from what we just talked
21         about, Miracle Hill is not even the best funded
22         when it comes to state and federal funding
23         reimbursements, Miracle is not even the most -- the
24         most lucrative, most reimbursed show in town, is
25         that also right?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 17 of 20




                                                                       Page 203

1                    A.      Based on this document.
2                    Q.      And looking at the very bottom of -- of
3          that Exhibit 3, this is the grand total of the
4          grand totals, so the grand sum amount of state and
5          federal funds that have been spent to reimburse or
6          for contract services on all these CPAs over this
7          four-year period, the very bottom right corner, 193
8          million dollars, right?
9                    A.      Yes.
10                   Q.      I'm a lawyer, so I'm bad at math.
11         Don't expect -- doing math in your head, but does
12         it sound at least approximately right?
13                           If we look at that -- the total of the
14         total is 193 million and Miracle Hill got 7.7
15         million of that.          I took out my calculator earlier
16         and ran it.        Basically over that period of time
17         Miracle Hill received 4 percent of the total amount
18         that the state has spent on CPAs during that time
19         period.
20                           Does that -- again, I'm not trying to,
21         you know, actually run the numbers in your head,
22         but does that sound about right?
23                   A.      Based on what -- on your calculation, I
24         would agree.
25                   Q.      Okay.     While we're -- while we're on

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21    Entry Number 187-1   Page 18 of 20




                                                                       Page 204

1          the topic, and I may have just, first, fallen into
2          a -- a phraseology I think a lot of us have used
3          today and would probably just use it in sort of
4          common conversation.
5                           We talked about the state or the
6          federal government funding a CPA.                   And you -- I
7          think you, in fact, earlier, you sort of clarified
8          saying no, no, no, no, no, the state doesn't fund
9          CPAs, the state -- it would -- it would reimburse,
10         I think they used the word, used a -- reimburse
11         them either for specific contracted services or in
12         their role as a CPA when a child is placed.                      Is
13         that an accurate high-level summary of -- of how it
14         works?
15                  A.      Yes.
16                  Q.      Okay.     Let me -- let me drill down a
17         little bit on that just -- just to make sure that I
18         understand and that we know how that works.                      Let
19         me -- let me start with the piece that may be
20         easiest to slice off.               You had said in response to
21         a question earlier that some of these CPAs also
22         provide other services --
23                  A.      Yes.
24                  Q.      -- either apart from or in addition to
25         their CPA service and they're contracted with SCDSS

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
     6:19-cv-01567-JD     Date Filed 08/26/21   Entry Number 187-1   Page 19 of 20




                                                                       Page 205

1          for it.        So I'll give you an example that like I'm
2          familiar with myself.
3                            SCYAP, the South Carolina Youth
4          Advocate Program, they offer transportation
5          services to foster children through a contract with
6          DSS, is that right?
7                    A.      That is correct.
8                    Q.      So if a child -- a child in foster care
9          in Columbia needs to do a visit with his or her
10         biological family in Greenwood, SCYAP would send a
11         driver, transport the child there and back, that --
12         that's something that's funded -- that's separate
13         from CPA work, right?
14                   A.      Yes.
15                   Q.      Okay.     So leaving that aside, let's
16         just talk about that the -- that the reimbursement
17         that a CPA received for doing CPA work.                    Is it
18         accurate to say that a CPA's expenses and efforts
19         to recruit foster parents is not in any way
20         reimbursed under or funded by state or federal
21         dollars, is that correct?
22                   A.      That would be correct.
23                   Q.      Say, for example, if -- if The Bair
24         Foundation took out a billboard on Bull Street in
25         Columbia that said South Carolina needs foster

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                     516-608-2400
     6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-1   Page 20 of 20




                                                                      Page 206

1          parents, call Bair Foundation today, they would pay
2          somebody to do -- the ad agency for that billboard,
3          they would never get that expense reimbursed from
4          SCDSS or the federal government, would they?
5                   A.      That's correct.
6                   Q.      That they would not?
7                   A.      They would not submit an invoice for
8          reimbursement to DSS.
9                   Q.      Okay.     Or if -- I'm trying to think of
10         another example.         Let's say Connie Maxwell.              Let's
11         say that they send someone to go visit the Rotary
12         Club in Hartsville to talk to the Rotary Club about
13         the need for foster parents.                 The time and the
14         expense, the salary of that person from Connie
15         Maxwell going to that, that's never reimbursed or
16         paid by state or federal funds, is it?
17                  A.      It is not.
18                  Q.      Let's pick a different one.              How about
19         SCYAP.       When someone comes to them and expresses
20         interest in being a foster parent and SCYAP helps
21         walk with them through the home study and make sure
22         they have got the fire extinguishers and the smoke
23         detectors and that sort of thing, the time and the
24         effort that SCYAP spends on that piece of it,
25         that's never reimbursed by the state or federal

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                     516-608-2400
